21 Mich. App. 137 (1970)
175 N.W.2d 36
PEOPLE
v.
GIBBS
Docket No. 6,184.
Michigan Court of Appeals.
Decided January 27, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Angelo A. Pentolino, Assistant Prosecuting Attorney, for the people.
Conyers, Anderson, Brown & Wahls, for defendant.
*138 Before: LESINSKI, C.J., and J.H. GILLIS and QUINN, JJ.
PER CURIAM.
Defendant appeals from his conviction and sentence on a charge of driving a motor vehicle while under the influence of intoxicating liquor. MCLA § 257.625 (Stat Ann 1968 Rev § 9.2325). Defendant was arraigned on May 6, 1968, and trial was set for June 6, 1968. On the day of trial, June 6, 1968, defendant first retained counsel who then requested an adjournment, contending that defendant was not prepared to go to trial. The request was denied, trial proceeded as scheduled, and defendant was convicted as charged. On appeal, defendant contends that the refusal of the trial court to grant an adjournment denied defendant his constitutional rights and was an abuse of discretion.
In People v. Clark (1968), 9 Mich App 602, 605, this Court held that it was not an abuse of discretion on the part of the trial judge to deny an adjournment where "the defendant fails to request an adjournment prior to the day of trial, particularly where he had some 2-1/2 months to obtain counsel." In the present case, defendant had one month in which to retain counsel. We think one month was ample time in which to retain counsel, yet there is no showing that defendant attempted to avail himself of this opportunity. Under the circumstances, we are satisfied that defendant has failed to establish a denial of his constitutional rights. Nor has defendant established an abuse of judicial discretion.
Cf. People v. Stinson (1967), 6 Mich App 648; People v. Clark, supra. Accordingly, we affirm defendant's conviction.
Affirmed.